Citation Nr: 0016523	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating action of 
the Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded the case in January 1999 for additional 
development.  

In the January 1999 remand, the Board referred claims that 
had been recently raised by the veteran, but which were not 
properly before the Board, to the RO for appropriate 
consideration.  In a March 2000 decision, the RO denied 
claims of service connection for a laceration of the right 
arm and increased rating for a left wrist scar, and 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for anxiety 
neurosis.  In correspondence dated later that same month, the 
RO notified the veteran of that decision.

In correspondence submitted directly to the Board in June 
2000, the veteran referenced the RO's March 2000 decision 
which denied those claims referred by the Board in the 
January 1999 remand.  In that letter, the veteran appears to 
be expressing disagreement with those findings; however, the 
Board points out that a notice of disagreement (NOD) must be 
filed with the activity which entered the determination with 
which disagreement is expressed.  38 U.S.C.A. § 7105 (West 
1991).  As such, this case differs from the situation 
presented in Manlicon v. West, 12 Vet. App. 238 (1999), where 
the RO had failed to act on a NOD submitted to their office.  
Nevertheless, the RO is directed to take appropriate action 
with this document upon receipt of the claims file from the 
Board.  



FINDING OF FACT

The veteran's service-connected hypertension is manifested by 
diastolic blood pressure readings predominantly below 120.


CONCLUSION OF LAW

The schedular criteria for an increased rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic 
Code 7101 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In a January 1967 rating action , service connection was 
granted and a noncompensable rating assigned for 
hypertension, effective from September 17, 1965.  By 
subsequent rating actions, that rating was increased to the 
current level of 20 percent.  The veteran submitted a claim 
for increase in February 1998.  In statements submitted in 
support of his claim, the veteran contends that his condition 
is more severe than the current rating indicates.

In connection with the claim, the RO considered records of VA 
and private medical treatment and afforded the veteran two VA 
examinations.  

The report of an October 1997 private hospitalization noted 
complaints of constant chest discomfort for the previous 24 
hours and a history of treatment for hypertension.  Blood 
pressure readings of 180/106 and 164/86 were recorded.  The 
diagnoses included acute hypertension.  A February 1998 
treatment summary from Fireland's Community Hospital noted 
that the veteran had attempted suicide.  It was further noted 
within that summary that the veteran's blood pressure was 
initially recorded as 192/19 [sic], but had "come down 
without treatment," to 158/94.  

The veteran was afforded a VA examination in April 1998, at 
which time blood pressure readings were recorded as follows:  
152/80, sitting; 162/80, recumbent; and 156/70, standing.  A 
chest x-ray study was characterized as normal.  The diagnosis 
was hypertension. 

The veteran appeared at an October 1998 videoconference 
hearing before the undersigned Member of the Board and 
testified that he received treatment for hypertension from 
several medical care providers in the previous year.  The 
Board remanded the case in January 1999 in order to obtain 
all pertinent treatment records.  

VA and private treatment records associated with the claims 
folder detail the veteran's complaints and treatment 
pertaining to several conditions and note a diagnosis of 
hypertension.  Blood pressure readings recorded in the 
outpatient treatment records for the period September 1993 to 
August 1999 range from a low diastolic pressure of 66, to a 
high of 110, and from a low systolic pressure of 110, to a 
high of 188.  The most recent reading noted in those records, 
obtained in August 1999, was 136/87.

Pursuant to the January 1999 Board remand, the veteran was 
afforded a VA examination in September 1999, at which time 
the examiner reviewed the claims folder, noting the veteran's 
pertinent history.  The examiner noted that the veteran was 
not currently taking any antihypertensive medication.  The 
examiner commented that the veteran was anxious and somewhat 
jumpy in appearance.  A blood pressure reading of 157/90 was 
recorded.  Physical examination revealed that the jugular 
venous pressure was normal and the carotids were brisk and 
equal bilaterally, without bruits.  The precordium was quiet 
and, specifically, the left ventricle was not hyperactive or 
displaced.  Second heart sound split normally and A2 was of 
normal intensity.  There were no diastolic murmurs.  A blood 
pressure reading taken at the conclusion of the examination 
was recorded as 150/88.  The examiner opined that the veteran 
had mild essential hypertension, possibly related to his 
anxiety disorder and depression.  The examiner further noted 
that there was no evidence for end-organ disease, there was 
no evidence of record of cardiomegaly, and the veteran was 
not on a specific antihypertensive medication.

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that this matter has 
been adequately developed for the purpose of appellate 
review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's hypertension is currently rated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under that code, a 20 percent rating 
is warranted for diastolic pressure predominantly 110 or 
more; or systolic pressure predominantly 200 or more.  A 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more.  

Upon review of the evidence of record, the Board notes that 
the veteran has undergone repeated blood pressure readings 
during treatment from VA and private physicians for various 
complaints.  Diastolic pressure has not been predominantly 
120 or more.  In fact, while the blood pressure readings from 
September 1993 to August 1999 were numerous, none of those 
readings included diastolic pressure of 120 or more.  In 
addition, the September 1999 VA examination conducted at the 
request of the Board did not reveal findings of cardiac 
enlargement and the examiner specifically stated that there 
was no evidence of end-organ disease.   

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased rating for hypertension above the 20 percent 
presently assigned.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for the service-connected hypertension is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

